THE COURT.
Mandate to compel the respondent Secretary of State to certify the petitioner as the duly nominated candidate for the office of representative in Congress for the seventh congressional district.
The petitioner was affiliated with the Democratic party and his name was on the Democratic ballot as a candidate of that party for the nomination to said office at the recent primary election. John Corgiat, Jr., was affiliated with the Republican party, was a candidate for the nomination to said office on the Republican ticket and was also a candidate on the Democratic ticket. He lost the nomination of his own party, but received the highest number of votes cast on the Democratic ballot.
The petitioner alleges, on information and belief, that a majority of the members of the newly elected Democratic state central committee desires to nominate him as the Democratic candidate, but that the respondent has announced that he will not certify him as such nominee, even if the party committee should select him. *Page 789
[1] The pertinent facts are the same as those appearing in the case of Norcop v. Jordan, (S.F. No. 14771) ante, p. 764 [17 P.2d 123], this day decided. On the authority of that case the peremptory writ is denied and the alternative writ is discharged.
Preston, J., dissented.